Citation Nr: 1537490	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her daughters




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.   He died in April 1997.  The appellant claims as the surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Waco, Texas.

In June 2015, the appellant and her daughters testified before the undersigned at a video-conference hearing.  A transcript of that hearing is associated with the file.


FINDINGS OF FACT

1.  The Veteran died in April 1997.  The cause of death was myelodysplastic syndrome with contributing causes of pancytopenia and probable acute myelogenous leukemia.

2.  At the time of death, the Veteran was not service connected for any disability. 

3.  Myelodysplastic syndrome, pancytopenia, and myelogenous leukemia were not manifest during service, or within one year of separation, and are not related to service.

4.  The Veteran's cause of death was unrelated to service or a service connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (20145.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(2015).  The RO provided the required notice in a letters sent to the appellant in June 2010.  These letters informed the appellant of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  The case was last adjudicated in an April 2013 Statement of the Case.  

During the June 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the appellant's claim.  The VLJ left the record open for a period of 30 days for the submission of additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(2015).

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  
A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Analysis

In this case, the Veteran died in April 1997.  According to the death certificate, the cause of death was myelodysplastic syndrome with contributing causes of pancytopenia and probable acute myelogenous leukemia.  

Willis Knighton treatment records from January 1997 show the Veteran had a history of diabetes mellitus with diabetic neuropathy and hypertension.  On admission, the Veteran was noted to have a temperature of 104.8.  A treatment note dated later in January 1997 notes that the Veteran is known to have a myelodysplastic disorder and had two bone marrow examinations in October 1996.  This treatment note contains a notation that the present disease probably began in November 1996 evidenced by coldness and severe rigors on a daily basis.  A discharge summary notes that the Veteran the Veteran was assessed as immuno-compromised secondary to myelodysplastic disorder.  

Willis Knighton treatment records from March 1997 note the Veteran reported to the emergency department with severe abdominal pain and shortness of breath.  This report notes the Veteran had received a blood transfusion 5-6 days prior due to severe anemia.  A treatment note dated later in March 1997 showed the Veteran was diagnosed with viral syndrome, pre-renal azotemia, hyponatremia, thrombocytopenia, anemia, adult-onset diabetes mellitus, and myelodysplastic disorder.

Willis Knighton treatment records from April 1997 note that the Veteran had been re-admitted due to a lower gastrointestinal bleed exacerbated by severe thrombocytopenia and coagulopathy.  The Veteran was noted to have bone marrow failure.  The Veteran was noted to have a history of myelodysplastic disorder, diagnosed approximately six months prior.  The final treatment note in April 1997 notes that the Veteran had become unresponsive due to pancytopenia secondary to myelodysplastic syndrome, diabetes mellitus, gastrointestinal bleed, and coagulopathy.

At the time of the Veteran's death, service connection was not in effect for any disability.  The appellant contends that that the Veteran fatal disease process stemmed from a condition that was incurred during his service.  Specifically, the appellant contends that the Veteran was exposed to chemicals or substances that caused his death.  Alternatively, the appellant contends that the Veteran sustained a burn to his left ankle in service from debris that landed in his boot following an explosion while deployed to the Republic of the Philippines, which in turn caused the Veteran's death.

In a January 2011 memorandum, the RO determined that the Veteran's service treatment records were unavailable and that any further attempts to obtain them would be futile.  This memo notes that a November 2010 request for these records was unsuccessful and that the appellant was sent notification of this finding in January 2011.

In a May 2011 memorandum, the RO determined that the Veteran's claims folder and any other related materials received prior to the Veteran's death were not available and that any further attempts to obtain them would be futile.  This memo notes that a VA search for the Veteran's claims folder indicated that it was not available and that the appellant was sent notification of this finding in May 2011.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As leukemia is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, there is no reliable evidence linking the Veteran's fatal disease processes to service.  There is simply nothing competent to support the appellant's assertions that the fatal processes, with an onset many years after service, are related to service.  Clearly, myelodysplastic syndrome and leukemia were not noted during service or within one year of separation.  The Board finds that the records do not show a combination of manifestations sufficient to identify the disease entity during service or within an applicable presumptive period.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307; 3.309 (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Rather, the most probative evidence establishes that the Veteran did not have the disease process until decades after service. 

The evidence of record is against a finding that the Veteran's death was related to service.  The only evidence to the contrary is the appellant's lay statements.  With regard to the actual causes of death of myelodysplastic syndrome, with contributing causes of pancytopenia and probable acute myelogenous leukemia, the probative evidence of record does not support a relationship between the disorders and the Veteran's period of service.  

Here, to the extent that the appellant reports that death was due to myelodysplastic syndrome and leukemia, she is competent.  However, she has not established her competence to link the fatal processes to service and there are no Jandreau type exceptions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Based upon the more probative record, we conclude that the fatal disease processes were not manifest during service or within an applicable presumptive period and that such processes are unrelated to service.

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


